Dissenting Opinion.
Watson, P. J.
— I am unable to concur with the majority in the opinion in this cause.
Appellant, as executor of the will of Prances Jane Williams, instituted this action upon a note executed by appellees to appellant’s testatrix.
The note is set out in the complaint as an exhibit and is in the ordinary form of a promissory note for the sum of $300, payable to the order of Prances Jane Williams five years after date, with six per cent interest, payable annually.
Appellees filed their joint and several answers to plaintiff’s complaint, and to each of said answers appellant’s separate demurrers were overruled. Appellant electing to stand on the pleadings, judgment was rendered thereon in favor of appellees.
The assignment of errors raises the question of the sufficiency of appellees’ said answers, each setting out an agreement alleged to have been executed simultaneously with said note by the same parties and as the part of one entire contract.
So much of said agreement relevant to the questions here involved reads as follows:
“That in consideration of a loan of $300, this day made to said trustees of the First Universalist Church of Muncie, Indiana, by said Prances Jane Williams, said trustees of said church have executed to said Prances Jane Williams one promissory note for the sum of $300, dated February 1, 1900, payable five years after date, with six per cent interest from date until paid, payable *259annually. * Said trustees hereby agree to pay to said Prances Jane Williams the annual interest on said loan in accordance with the terms of said note during the existence of said loan, or during the life of said Prances Jane Williams, in the event said loan shall extend to the time of her death. In the event that the principal of said loan shall not be demanded by said Prances Jane Williams in person during her life, she hereby agrees, and it is expressly understood, that said note shall, immediately upon her death be returned to said trustees as a benefit and donation from said Prances Jane Williams to the Universalist Church of Muncie, Indiana. In witness whereof, ’ ’ etc.
In each of said answers it is averred that said Prances Jane Williams did not demand payment of said note during her lifetime, and that defendants performed all the stipulations of said contract by them to be performed. The question is between her representative and the church.
It is contended that by the terms of these instruments the debt sued for was only payable to Mrs. Williams upon her personal demand. If this were the contract, recovery could be had only according to its terms. Sebrell v. Couch (1876), 55 Ind. 122.
The transaction evidenced by the note in suit was complete in itself. The note has become due, and recovery should be had, unless the debt has been discharged or the contract modified. This has not been done. The instrument, by which the terms of the note are supposed to have been modified, sets out the note, and refers to it only as a completed and separate transaction. It also recites the loan and' the execution of the note, and provides, not that the terms of the note shall be changed, but for a gift to the church upon death. So long as Prances Jane Williams lived it was a mere indebtedness to be repaid on demand. It was not a gift in praesmtia, because it was, by the terms of the instrument, to be considered during her life as a mere indebtedness evidenced by said note to be repaid on demand. By the terms of the instrument she reserved the right to compel *260the repayment of the money during her life, and to give to the church at her death the note and sum represented by it. There was no delivery of the note to the church or any cancelation thereof during the lifetime of decedent.
A promise to make a donation at the death of the promisor is not enforceable for various reasons. An essential element of an absolute gift is an unconditional delivery. To constitute a valid gift inter vivos, it must take effect at once, and pass entirely beyond the control of the donor. Love v. Francis (1886), 63 Mich. 181, 29 N. W. 843, 6 Am. St. 290; Snyder v. Snyder (1902), 131 Mich. 658, 92 N. W. 353; Calvin v. Free (1903), 66 Kan. 466, 71 Pac. 823; Hallowell Sav. Inst. v. Titcomb (1901), 96 Me. 62, 51 Atl. 249, and cases cited; Hafer v. McKelvey (1903), 23 Pa. Sup. Ct. 202; Sterling v. Wilkinson (1887), 83 Va. 791, 3 S. E. 533; Yancey v. Field (1889), 85 Va. 756, 8 S. E. 721; Taylor v. Harmison (1899), 179 Ill. 137, 53 N. E. 584; Harris Banking Co. v. Miller (1905), 190 Mo. 640, 89 S. W. 629, 1 L. R. A. (N. S.) 790.
A gift cannot be made to take effect in the future. Such a transaction would only amount to a promise to make a gift in the future, and, being without consideration, is void. In re Soulard’s Estate (1897), 141 Mo. 642, 43 S. W. 617; Harris Banking Co. v. Miller, supra.
And in all cases the disposition made must be such as will place the jus despondendi beyond the donor’s power to recall. Love v. Francis, supra.
The promise to donate the loan became void on the death of the promisor. Twenty-third St. Baptist Church v. Cornell (1890), 117 N. Y. 601, 23 N. E. 177, 6 L. R. A. 807.
The facts show an attempt to make a posthumous disposition of property. It is testamentary in character, and is not witnessed as required by statute. It is, therefore, ineffectual.
In the case of Cover v. Stem (1887), 67 Md. 449, 10 Atl. 231, 1 Am. St. 406, it was held that an instrument in the *261following form was testamentary in character, and not an obligation for the payment of money, and no recovery thereon conld be had against the executor, although it was delivered to the person to whom payment was directed to be made:
“Md., September 4, 1884.
At my death, my estate or my executor pay to July Ann Cover the sum of $3,000.
David Engel, of P. [Seal.]
Witness: Columbus Cover.”
And its1 construction cannot be affected by the fact that it must fail as a testamentary paper, because of insufficient witnesses under the statute.
The case of Dimon v. Keery (1900), 31 Misc. (N. Y.) 231, 64 N. Y. Supp. 1091, was one in which defendant, being indebted to A B, the plaintiff’s estate, executed a promise on March 1, 1889, payable on demand. At the bottom of the note A B wrote and signed the following: “At my death the above note becomes null and void.” The court held that it w'as clearly not a “gift inter vivos, because Dimon expressly reserved the right to demand and recover the money at any time during his lifetime; thus treating it, not as a gift to the defendant, but as an indebtedness from her to himself. * * * It was an attempt to make during his lifetime a disposition of his property in favor of the plaintiff, which disposition was to have no effect except upon his death, and was revocable at any time during his life; for a demand and collection upon the note would have effectually revoked the intended gift. Such a disposition of property can only be made by a will. Gilman v. McArdle [1885], 99 N. Y. 451, 2 N. E. 464; In re Will of Diez [1879], 50 N. Y. 88.”
It is the law that where valid and illegal stipulations in the same contract are susceptible of division or separation, the stipulations which are legal may be enforced. Pierce *262v. Pierce (1897), 17 Ind. App. 107; Emshwiler v. Tyner (1899), 21 Ind. App. 347, 69 Am. St. 360; Trentman v. Wahrenburg (1903), 30 Ind. App. 304. This proposition of law was recognized in the cases of Chicago, etc., R. Co. v. Southern Ind. R. Co. (1906), 38 Ind. App. 234, and Osgood v. Central Vt. R. Co. (1905), 77 Vt. 334, 60 Atl. 137, 70 L. R. A. 930.
Where a contract is for the doing of two or more things which are entirely distinct, and one is prohibited by law, while the other or others are legal, the illegality of the one stipulation will not bar an action for a breach of the valid stipulations. Glaze v. Duson (1888), 40 La. Ann. 692, 4 South. 861; Erie R. Co. v. Union, etc., Express Co. (1871), 35 N. J. L. 240.
In the case of Osgood v. Central Vt. R. Co., supra, the court said: “The general rule is, where you cannot sever the illegal from the legal part of a contract, that the contract is altogether void; but, where you can sever them, whether the illegality be created by a statute or by the common law, that you may reject the bad and retain the good.”
At last analysis this instrument cannot be construed to be a contract during the lifetime of the decedent — subject as it is to revocation — and at her death to enlarge and ripen into a will. The statute provides that all testamentary documents shall be witnessed by at least two witnesses. This and like safeguards have ever been thrown around these sacred instruments. Therefore, the policy of the law requires that testamentary dispositions be made in accordance with the well-known and established formalities, and no exception is or ought to be permissible from this long and well-established rule.
The judgment should have been reversed, with instructions to the trial court to sustain the demurrers of appellant to the answers of appellees.
Roby, J., concurs.